Citation Nr: 1114423	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-09 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to April 1979.  In an August 1982 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, determined that the Veteran's period of service from October 22, 1977 to April 26, 1979 was a bar to VA benefits based on his discharge under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating action by the RO in New York, New York.  [Due to the current location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]

The Board acknowledges that the August 2007 rating action did not specifically adjudicate a claim for service connection for a psychiatric disability other than PTSD.  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, medical evidence of record reflects psychiatric diagnoses other than PTSD-including a depressive disorder not otherwise specified and an eating disorder not otherwise specified.  Accordingly, the Board will consider the matter of service connection for a psychiatric disorder other than PTSD.  

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge at the Atlanta RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  During the hearing, the Veteran submitted additional evidence to the Board.  The Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  Specifically, the Veteran contends that he developed PTSD due to intimidation, harassment, and assault which occurred during service.  See, e.g., a May 2007 statement.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred. A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

As alluded to above, the Veteran has been diagnosed with PTSD, a depressive disorder not otherwise specified, and an eating disorder not otherwise specified.  See VA outpatient treatment records dated June 2006 and July 2006.  In a May 2010 statement, M.L.F., M.D., stated that the Veteran's PTSD is related to in-service "racial harassment/intimidation and being beaten and injured by other service members."  As noted immediately above, however, an opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. 

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

Here, the Veteran's service personnel records include performance evaluations conducted between August 1976 and September 1977.  These records indicate that the Veteran was a model soldier who "ranks with the very best."  In fact, one reviewer noted that the Veteran was the best clerk that he had seen in his Army career.  See an evaluation report, signed in October 1977.  The record also indicates, however, that the Veteran began having behavioral problems at some point during his military service.  Specifically, in August 1977, the Veteran received a nonjudical punishment under Article 15 of the Uniform Code of Military Justice for striking another soldier in the face and breaking six windows.  In December 1977, the Veteran received a second Article 15 punishment for being absent without leave (AWOL) for six days.  Finally, the Veteran was AWOL from January 1978 until he was apprehended by civil authorities in March 1979. 

The Veteran has submitted multiple statements describing the circumstances surrounding his documented behavioral problems and alleged stressors.  During the October 2010 hearing, the Veteran testified that he was called a racially disparaging term and assaulted while attempting to break up a fight.  See the hearing transcript, page 5.  The Veteran reported that he met with his commanding officer regarding this event as a neutral party and "wound up in the middle of [this] thing."  Id.  He further testified that as a result of this incident, his relationship with his commanding officer deteriorated to the point where he was constantly "harassed and intimidated."  Id.  

The Board notes that the Veteran has not provided a date for this alleged assault, and the record does not contain any witness statements or a report of medical treatment for such an event.  Furthermore, while the record includes an April 1979 statement from the Veteran indicating that his second AWOL period was due to conflicts he was having with a "certain officer," the Veteran has not provided any credible statements that are capable of verification.  To wit, while the Veteran has indicated on multiple occasions that he was called into his commanding officer's office every day and belittled, the record contains no corresponding evidence such as witness statements or formal complaints.  In fact, this officer signed the Veteran's October 1977 favorable performance evaluation.  The Veteran's remaining contentions regarding the alleged harassment he received from his commanding officer, including that he ordered an August 1977 attack on him, are not credible and incapable of verification.  See the May 2007 statement.

The Veteran has stated that, after being routinely harassed by his superior officer, he went out to a bar "to get [his] mind off [his] problems" and was slipped a narcotic.  See a September 1980 statement.  He has reported that he woke up the next morning with his hand in a sling and later learned that he injured himself while "fighting for his life."  See a May 2007 statement.  The Board notes that the claims folder contains an undated service treatment record which documents that the Veteran suffered a laceration to his right hand.  The treatment report notes, however, that the Veteran had had consumed approximately 10 beers and other alcohol and does not identify the source of his injury. 

The Veteran has indicated that he was charged with assault following his blackout and right hand injury.  See the October 2010 hearing.  The Board notes, however, that the August 1977 Article 15 indicates that the Veteran was the one who assaulted another solider.  Furthermore, while the record indicates that the Veteran had a laceration on his right hand, his service personnel records indicate that he broke six windows that night.  The Board notes that the Veteran has not provided any witness statements describing his assault and the contemporaneous medical treatment records do not indicate that he was drugged.  

In addition, the record includes a June 1977 in-service treatment records which documents the Veteran's complaints of difficulty swallowing and a possible upper respiratory tract infection.  At the time, the Veteran indicated that he was looking out his window and smelled gas coming from the kitchen which was causing his symptoms.  It was noted that the Veteran had alcohol on his breath and he was recommended to get some fresh air and avoid alcohol.  The Veteran has since indicated that, contrary to what he reported in June 1977, he was experiencing respiratory distress because someone had "thrown a gas grenade into" his room.  See an April 2006 statement; see also the September 1980 statement.  This report, however, is contradicted by the contemporaneous service treatment records which indicate that he smelled gas coming from the kitchen.  In addition, the record does not contain any statements from witnesses or reports from law enforcement regarding a gas grenade being discharged in military barracks.  

While the Veteran has reported multiple stressor events, these events have not been confirmed and, based on the nature of the Veteran's alleged stressors and the contemporaneous service records, his documented change in performance is not sufficient to verify the events that he claims occurred.  On remand, the Veteran should be provided the opportunity to submit any additional information he deems relevant to establishing his claimed stressors.  If any newly received information regarding his claimed stressors is sufficiently specific, the RO should request verification from the appropriate repository of records.

Furthermore, during the October 2010 hearing, the Veteran testified that has been receiving psychiatric treatment at the VA outpatient Clinic in Athens Georgia.  See the hearing transcript, page 20.  The record also includes a statement from T.M.K., LCSW, who indicated that he has been treating the Veteran since June 2010.  These treatment records have not been associated with the Veteran's claims folder. 


(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and notify him of his opportunity to furnish, or to advise VA of the potential source(s) of, evidence from sources other than his service records or evidence of behavior changes which may constitute credible supporting evidence of his purported in-service stressors.  See 38 C.F.R. § 3.304(f) (2010). (For additional information regarding these substantive provisions, the Board refers the RO/AMC and the Veteran to the Board's discussion above.)

2.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his psychiatric disabilities since March 2008.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records, to include records from the VA outpatient clinic in Athens, Georgia, and from the Family Counseling Center of Athens, Georgia.  All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder. 

3.  Thereafter, if warranted by the evidence obtained, contact the appropriate repository of records and attempt to verify the Veteran's reported stressors of assault and harassment during service.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

4.  Then, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder, to include PTSD.  The claims folder must be made available to the examiner for review and the examination report must indicate whether such review was accomplished.  After examination and review of the claims folder, the examiner should address the following:

For any psychiatric disability other than PTSD diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including whether any such diagnosed disability is consistent with the purported in-service events).  In answering these questions, the examiner should address the documented in-service evidence of behavioral and/or disciplinary problems.  

If any of the Veteran's PTSD stressors are confirmed, the health care provider should provide an opinion on whether the Veteran's diagnosed PTSD is at least as likely as not, i.e., a 50 percent probability or greater, related to the confirmed stressor(s).  

Complete rationale for all opinions expressed should be provided.  

5.  Following completion of the above, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


